FILED
                             NOT FOR PUBLICATION                            JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50193

               Plaintiff - Appellee,             D.C. No. 3:07-cr-00665-TJW

   v.
                                                 MEMORANDUM *
 ANTONIO MAURICIO AVELAR,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                     Thomas J. Whelan, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Antonio Mauricio Avelar appeals from the 18-month sentence imposed

following revocation of supervised release. We have jurisdiction pursuant to 18



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
U.S.C. § 1291. We review for plain error, United States v. Hammons, 558 F.3d
1100, 1103 (9th Cir. 2009), and we affirm.

       Avelar contends that the district court procedurally erred when it failed to

address applicable section 3553 factors and the reasons for imposing a particular

sentence. The record reflects that the district court adequately explained the

reasons for the sentence, including stating the applicable Sentencing Guidelines

range. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc);

Rita v. United States, 551 U.S. 338, 358-59 (2007).

       AFFIRMED.




AH/Research                                                                      09-50193